Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting smuggling as a result of his attempt to send correspondence to an inmate at another correctional facility by utilizing a "legal mail” stamp. He challenges this determination, arguing that it is not supported by substantial evidence and that he was denied a fair hearing. Initially, the misbehavior report, combined with petitioner’s own testimony, provide substantial evidence supporting the determination. In addition, upon reviewing the hearing transcript, we find that the Hearing Officer was unbiased and conducted a fair and impartial hearing.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.